DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 71 is objected to because of the following informalities:  in line 3, "when the expandable based is in the expanded configuration" contains a spelling error and should be rewritten to state "when the expandable .  Appropriate correction is required.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 70-83, 87-90, 94, and 96-99 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. (PGPub US 2002/0173819 A1).
With respect to claim 70, Leeflang et al. discloses a method for filtering particulates released during a procedure performed upon a patient to prevent distal migration of the released particulates (PP [0001]), the method comprising: advancing a vascular device (210 in Figs. 5A-C) into a vasculature of a patient (PP [0070]: “The filter element 216, e.g., within the catheter is advanced to a location within a blood vessel or other body lumen downstream of a treatment site (not shown)”), the vascular device (210) comprising an expandable basket (216) movable between a collapsed configuration (see Fig. 5A) and an expanded configuration (see Fig. 5C) and having a proximal end (218) and a distal end (220), the proximal end (218) configured to be centrally and pivotally coupled to an outer delivery shaft (212, 218 is able to pivot as seen in Fig. 5C); deploying the expandable basket (216) from the collapsed configuration (Fig. 5A) to the expanded configuration (Fig. 5C) by moving at least one of the proximal end (218) or distal end (220) relative to each other to invert a proximal portion (226) towards a distal portion (228) of the expandable basket (216) to form a proximally oriented cavity (230) in the expanded configuration (Fig. 5C, PP [0071]: "the first and second ends 218, 220 of the filter element 216 may be directed towards one another. This causes the filter element 216 to automatically evert such that the proximal portion 226 is located substantially within the distal portion 228, as shown in FIG. 5C"); anchoring the vascular device (210) distal of a thrombus (PP [0004]: "These devices may be introduced within a blood vessel downstream of a location being treated", PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel"); and capturing the released particulates of the thrombus within the proximally oriented cavity (230) of the expandable basket (210, PP [0073]: "Any particulate released during the procedure may travel downstream and become captured within the cavity 230 defined by the filter element 216 in the everted configuration").
	However, Leeflang et al. does not explicitly disclose a method for filtering particulates released during a neurovascular procedure performed upon a patient to prevent distal migration of the released particulates using a neurovascular device.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Leeflang et al. disclosure to further incorporate its own teachings and include that the method disclosed is a method for filtering particulates released during a neurovascular procedure using a neurovascular device. One of ordinary skill in the art would have been motivated to perform this modification because the device disclosed by Leeflang et al. is intended for use within a blood vessel or other body lumen (PP [0001]) and because Leeflang et al. teaches that the dislodgment of thrombi within the cerebral arteries can cause ischemic stroke (PP [0003]). Modifying the method of Leeflang et al. such that the disclosed device be used specifically within the neurovasculature of a patient to prevent distal migration of the released particulates would have further yielded predictable results, as the use of obstruction removal devices within the neurovasculature is known in the art (PP [0002]: “A number of endovascular procedures are presently performed on patients with atherosclerotic disease and the like to treat stenoses, occlusions, lesions, or other regions within the patient's blood vessels, such as within the coronary, carotid or cerebral arteries”).
Regarding claim 71, Leeflang et al. as modified by its own teachings further discloses wherein anchoring the neurovascular device (210 in Figs. 5A-C) is carried out by an outward radial force of the expandable basket (216) against the neurovasculature when the expandable basket (216) is in the expanded configuration (see Figs. 5B-C, PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel").
Regarding claim 72, Leeflang et al. as modified by its own teachings further discloses wherein an outside perimeter of the expandable basket (216 in Figs. 5A-C) intimately contacts a wall of the neurovasculature to maintain vessel opposition and fixation of the expandable basket (216, PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel").
Regarding claim 73, Leeflang et al. as modified by its own teachings further discloses repositioning or adjusting an anchor position of the neurovascular device distal of the thrombus (PP [0071]: "Once the filter element 216 is disposed at a desired position (which may be adjusted, if necessary, by pulling the outer guidewire 212 to temporarily compress the filter element 216)").
Regarding claim 74, Leeflang et al. as modified by its own teachings further discloses wherein anchoring the neurovascular device (210 in Figs. 5A-C) is carried out without blocking blood flow within the neurovasculature (PP [0073]: "The pore size of the openings 217 in the filter element 216 may be predetermined to capture only particulate that is large enough to create significant risks to the patient if the particulate were free to travel downstream beyond the filter element 216").
Regarding claim 75, Leeflang et al. as modified by its own teachings further discloses withdrawing a delivery catheter through which the neurovascular device (210 in Figs. 5A-C) was advanced (PP [0069]: "The filter element 216 may be directed into a delivery apparatus, e.g., within a distal portion of a catheter or sheath (not shown)", PP [0070]: "The filter element 216, e.g., within the catheter is advanced to a location within a blood vessel or other body lumen downstream of a treatment site (not shown), similar to the embodiments described above. The filter element 216 may be deployed, e.g., by retracting the distal portion of the overlying catheter") and navigating an aspiration catheter toward the anchored expandable basket (216, PP [0074]: “An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216"), wherein the anchored expandable basket (216) provides a substantially fixed pre-positioned guide to the thrombus (see PP [0071]).
Regarding claim 76, Leeflang et al. as modified by its own teachings further discloses tracking an aspiration catheter over the outer delivery shaft of the neurovascular device (PP [0074]: "At one or more times during the procedure, it may be desirable to aspirate particulate captured within the filter element, e.g., to prevent the cavity 230 from filling and substantially occluding the vessel. An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216").
Regarding claim 77, Leeflang et al. as modified by its own teachings further discloses aspirating the thrombus while distally advancing the aspiration catheter toward the expandable basket (216 in Figs. 5A-C, PP [0074]: "At one or more times during the procedure, it may be desirable to aspirate particulate captured within the filter element, e.g., to prevent the cavity 230 from filling and substantially occluding the vessel. An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216").
Regarding claim 78, Leeflang et al. as modified by its own teachings further discloses wherein capturing comprises filtering the released particulates of the thrombus within the proximally oriented cavity (230 in Fig. 5C) during the aspirating (PP [0073]: "Any particulate released during the procedure may travel downstream and become captured within the cavity 230 defined by the filter element 216 in the everted configuration", PP [0074]: "At one or more times during the procedure, it may be desirable to aspirate particulate captured within the filter element, e.g., to prevent the cavity 230 from filling and substantially occluding the vessel").
Regarding claim 79, Leeflang et al. as modified by its own teachings further discloses advancing the aspiration catheter distally toward the expandable basket (216 in Figs. 5A-C, PP [0074]: "An aspirating catheter or other device may be advanced from upstream within the vessel", from upstream means it is traveling downstream/distally) such that at least a portion of the expandable basket (216) cups a distal portion of the aspiration catheter while the expandable basket (216) is anchored (PP [0074]: "a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216").
Regarding claim 80, Leeflang et al. as modified by its own teachings further discloses wherein the distal portion of the aspiration catheter comes in contact with the proximally oriented cavity (230 in Fig. 5C) of the expandable basket (216) in the expanded configuration (PP [0074]: "a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216").
Regarding claim 81, Leeflang et al. as modified by its own teachings further discloses wherein the proximal end (218 in Figs. 5A-C) of the expandable basket (216) is pivotally coupled to the outer delivery shaft (212) at a distal portion (222) of the outer delivery shaft (212).
Regarding claim 82, Leeflang et al. as modified by its own teachings further discloses wherein the neurovascular device (210 in Figs. 5A-C) comprises an inner core wire (214) extending coaxially through the outer delivery shaft (212), a distal portion (224) of the inner core wire (214) coupled to the distal end (220) of the expandable basket (216).
Regarding claim 83, Leeflang et al. as modified by its own teachings further discloses locking a position of the outer delivery shaft (212 in Figs. 5A-C) relative to a position of the inner core wire (214) after the proximally oriented cavity (230 in Fig. 5C) is formed (PP [0069]: "The catheter may include an actuator or other locking device (not shown) for securing the guidewires 212, 214 relative to one another, i.e., to maintain the tension causing the filter element 216 to assume the compressed configuration. The catheter may also include an actuator or other locking device for securing the filter element 216 in the everted or other open configuration") to maintain the expandable basket (216) in the expanded configuration (Fig. 5C).
Regarding claim 87, Leeflang et al. as modified by its own teachings further discloses wherein deploying the expandable basket (216 in Figs. 5A-C) from the collapsed configuration (Fig. 5A) to the expanded configuration (Fig. 5C) comprises moving the proximal end (218) of the expandable basket (216) axially towards the distal end (220) of the expandable basket (216, PP [0068]: "If the first and second ends 222, 224 are moved even further closer together, the filter element 216 may "evert," i.e., the proximal portion 226 may enter and become disposed within the distal portion 228") to invert the proximal portion (218) of the expandable basket (216) towards the distal portion (220) of the expandable basket (216) to form the proximally oriented cavity (230).
Regarding claim 88, Leeflang et al. as modified by its own teachings further discloses wherein deploying the expandable basket (216 in Figs. 5A-C) from the collapsed configuration (Fig. 5A) to the expanded configuration (Fig. 5C) comprises moving the distal end (220) of the expandable basket (216) axially toward the proximal end (218) of the expandable basket (216, PP [0068]: "If the first and second ends 222, 224 are moved even further closer together, the filter element 216 may "evert," i.e., the proximal portion 226 may enter and become disposed within the distal portion 228") to invert the proximal portion (218) of the expandable basket (216) towards the distal portion (220) of the expandable basket (216) to form the proximally oriented cavity (230).
Regarding claim 89, Leeflang et al. as modified by its own teachings further discloses wherein deploying the expandable basket (216 in Figs. 5A-C) from the collapsed configuration (Fig. 5A) to the expanded configuration (Fig. 5C) comprises moving the expandable basket (216) to a partially expanded configuration (see Fig. 5B) between the collapsed configuration (Fig. 5A) and the expanded configuration (Fig. 5C) prior to moving at least one of the proximal end (218) or distal end (220) relative to each other (PP [0070]: "The filter element 216 may be deployed, e.g., by retracting the distal portion of the overlying catheter. The locking apparatus securing the guidewires 212, 214 may be released, whereupon the filter element 216 may become biased to assume the elongate expanded configuration shown in FIG. 5B"), wherein the expandable basket (216) is not constrained by a delivery catheter or sheath extending around at least a portion of the expandable basket (216, see PP [0070]).
Regarding claim 90, Leeflang et al. as modified by its own teachings further discloses wherein the expandable basket (216 in Figs. 5A-C) comprises support ribs (see horizontal support tubular members in Figs. 5A-C that make up basket 216).
Regarding claim 94, Leeflang et al. as modified by its own teachings further discloses wherein a distal portion (220 in Figs. 5A-C) of the expandable basket (216) comprises a pre-set (PP [0068]: "Preferably, the filter element 216 has a shape memory programmed into the mesh material") conical configuration (see Fig.5B, the distal end 220 is conical).
Regarding claim 96, Leeflang et al. as modified by its own teachings further discloses wherein advancing the neurovascular device (210 in Figs. 5A-C) comprises positioning the expandable basket (216) distal to the thrombus in the collapsed configuration (PP [0072]: "A procedure may then be performed upstream of the filter element 216, e.g., at an occlusion, lesion, or other treatment site within the vessel, which may release particulate, as described with respect to the previous embodiments", the procedure/thrombus is located upstream of the device, which would then be distal of the thrombus).
Regarding claim 97, Leeflang et al. as modified by its own teachings further discloses aspirating or removing the thrombus (PP [0074]: "An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216") wherein capturing comprises filtering into the proximally oriented cavity (230 in Figs. 5A-C) particulates released during aspiration (see PP [0073]) or removal of the thrombus to prevent distal migration of particulates of the thrombus (PP [0074]: "At one or more times during the procedure, it may be desirable to aspirate particulate captured within the filter element, e.g., to prevent the cavity 230 from filling and substantially occluding the vessel").
Regarding claim 98, Leeflang et al. as modified by its own teachings further discloses moving the expandable basket (216 in Figs. 5A-C) to the collapsed configuration (Fig. 5A) from the expanded configuration (Fig. 5C) for withdrawal from the patient after removal of at least a portion of the thrombus (PP [0075]: "Upon completion of the procedure, the distal ends 222, 224 of the guidewires 212, 214 may be moved away from one another (e.g., by pulling the outer guidewire 212) to move the first and second ends 218, 220 of the filter element 216 away from one another and remove the proximal portion 226 from within the distal portion 228 of the filter element 218. Once in an elongate tubular configuration (e.g., FIG. 5B), the filter element 216 may be collapsed radially inward, e.g., to the compressed configuration (shown in FIG. 5A)").
Regarding claim 99, Leeflang et al. as modified by its own teachings further discloses withdrawing the expandable basket (216 in Figs. 5A-C) in the collapsed configuration (Fig. 5A) from the patient (PP [0075]: "A sheath or other device (not shown) may be advanced over the filter element 216, and the filter element 216 may be withdrawn from the vessel and from the patient's body").
Claims 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. PGPub US 2002/0173819 A1) and further in view of Frassica (US Patent No. 6,217,526 B1).
Regarding claim 84, Leeflang et al. fails to disclose or teach releasably coupling an extender wire to the inner core wire.
	In the comparable field of guidewire catheter systems (abstract), Frassica teaches an extender wire (34 in Fig. 2) releasably coupled (claim 6: “an extension wire adapted to be releasably but firmly connected to a proximal end of a guidewire”) to an inner core wire (22).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Leeflang et al. disclosure to incorporate the teachings of Frassica and include releasably coupling an extender wire to the inner core wire. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the effective length of the guidewire (abstract).
Regarding claim 85, Leeflang et al. further fails to disclose or teach wherein the extender wire is releasably coupled to the inner core wire via one or more extender hypotubes.
	In the comparable field of guidewire catheter systems (abstract), Frassica teaches an extender wire (34 in Fig. 2) releasably coupled (claim 6: “an extension wire adapted to be releasably but firmly connected to a proximal end of a guidewire”) to an inner core wire (22) via one or more extender hypotubes (38 in Fig. 2).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Leeflang et al. disclosure to incorporate the teachings of Frassica and wherein the extender wire is releasably coupled to the inner core wire via one or more extender hypotubes. One of ordinary skill in the art would have been motivated to perform this modification to ensure a smooth and continuous connection that does not impede the movement of a catheter or sheath over the joint between the guidewire and the extension wire (col. 4, lines 44-51).
Regarding claim 86, Leeflang et al. as modified by Frassica further discloses exchanging a delivery catheter for an aspiration catheter (Leeflang et al. PP [0069]: "The filter element 216 may be directed into a delivery apparatus, e.g., within a distal portion of a catheter or sheath (not shown)", PP [0074]: "An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216") over the extender wire (34 in Fig. 2 of Frassica).
Claims 91-92 and 95 are rejected under 35 U.S.C. 103 as being unpatentable over Leeflang et al. PGPub US 2002/0173819 A1) and further in view of Greenhalgh et al. (PGPub US 2008/0119886 A1).
Regarding claim 91, Leeflang et al. fails to disclose wherein a portion of the expandable basket comprises multiple layers.
	In the same field of embolic filters (abstract), Greenhalgh et al. teaches an embolic filtering device (10 in Fig. 2A), wherein a portion of the embolic filtering device (10) comprises multiple layers (PP [0049]: “Mesh 14 can be of any shape and dimension suitable to deter the passage of embolic material between a venous blood pool and an arterial blood pool, and can include any number of layers”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Leeflang et al. disclosure to incorporate the teachings of Greenhalgh et al. and include wherein a portion of the expandable basket comprises multiple layers. One of ordinary skill in the art would have been motivated to perform this modification because utilizing layers in embolic filters is known in the art (PP [0061]: “For example, the embolic filter 14 can be made from felt, paper, scrim cloth, a melted material, a blown material, film (e.g., textured film, slit film), a single layer of material, multiple layers of material, individual filaments, individual yarns, individual threads, random fibrils, gels, swelling polymers, foams, textured threads (e.g., hairy, bulky, tangled bundles), coils (e.g., 3-dimensional coil shapes), or combinations thereof”, emphasis added) and including multiple layers along a portion of the expandable basket would have yielded predictable results, since the device of Greenhalgh et al. is also intended to trap and filter embolic debris (abstract).
Regarding claim 92, Leeflang et al. as modified by Greenhalgh et al. further discloses wherein the multiple layers include an inner layer and an outer layer (PP [0061]: “The embolic filter 14 can be made from a non-woven material. For example, the embolic filter 14 can be made from felt, paper, scrim cloth, a melted material, a blown material, film (e.g., textured film, slit film), a single layer of material, multiple layers of material”, multiple layers of material will always comprise inner and outer layers since they would be stacked on top of one another).
Regarding claim 95, Leeflang et al. fails to disclose wherein the expandable basket is constructed from a radiopaque material.
	In the same field of embolic filters (abstract), Greenhalgh et al. teaches an embolic filtering device (10 in Fig. 2A), wherein the embolic filtering device (10) comprises a filter portion (14) and wherein the filter portion (14) is constructed from a radiopaque material (PP [0075]: “Any or all elements of the embolic filtering device and/or other devices or apparatuses described herein can be made from, for example… radiopaque materials… Examples of radiopaque materials are barium sulfate, zinc oxide, titanium, stainless steel, nickel-titanium alloys, tantalum and gold”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Leeflang et al. disclosure to incorporate the teachings of Greenhalgh et al. and include wherein the expandable basket is constructed from a radiopaque material. One of ordinary skill in the art would have been motivated to perform this modification in order to provide more visual points of reference in the imagery of the device (PP [0042]: “any portion of device 10 can likewise be compromised of radiopaque materials to provide even more visual points of reference in the imagery of embolic filtering device 10”).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70, 79-85, 87-89, 94, and 96-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, 9-11, 18, 21, and 23-26 of U.S. Patent No. 11,399,853 (hereafter known as ‘853). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of '853 anticipates each of the limitations of the present claims as mapped below.
Current
11,399,853
70
1
71
Obvious
72
Obvious
73
Obvious
74
Obvious
75
Obvious
75
24-25, 19-21, and Obvious
76
Obvious
77
19-21, and Obvious
78
26, and Obvious
79
21
80
21
81
1
82
1
83
4
84
8
85
9
86
Obvious
87
10
88
11
89
21
90
Obvious
91
Obvious
92
Obvious
93
 
94
18
95
Obvious
96
23
97
26
98
24
99
25


Claims 71-78, 86, 90-92, and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,399,853 (known hereinafter as ‘853) in view of the Leeflang et al. and Greenhalgh et al. references.
Regarding claim 71, ‘853 fails to explicitly recite wherein anchoring the neurovascular device is carried out by an outward radial force of the expandable basket against the neurovasculature when the expandable basket is in the expanded configuration.
	Leeflang et al. teaches, in the same field of embolic protection (abstract), a vascular device (210 in Figs. 5A-C) wherein anchoring the device (210) is carried out by an outward radial force of the expandable basket (216) against the vasculature (PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel") when the expandable basket (216) is in the expanded configuration (Fig. 5C).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the claims of ‘853 to incorporate the teachings of Leeflang et al. and include wherein anchoring the neurovascular device is carried out by an outward radial force of the expandable basket against the neurovasculature when the expandable basket is in the expanded configuration. One of ordinary skill in the art would have been motivated to perform this modification in order to secure the device in place within the vessel lumen (PP [0071], see also Fig. 5C).
Regarding claim 72, the combination of ‘853 and Leeflang et al. further discloses wherein an outside perimeter of the expandable basket (216) intimately contacts a wall of the vasculature to maintain vessel opposition (PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel") and fixation of the expandable basket (216).
Regarding claim 73, ‘853 fails to explicitly recite repositioning or adjusting an anchor position of the neurovascular device distal of the thrombus.
	In the same field of embolic protection (abstract), Leeflang et al. teaches repositioning or adjusting an anchor position (PP [0071]: “Once the filter element 216 is disposed at a desired position (which may be adjusted, if necessary, by pulling the outer guidewire 212 to temporarily compress the filter element 216)”) of the vascular device (210 in Figs. 5A-C) distal of the thrombus (PP [0070]: “The filter element 216, e.g., within the catheter is advanced to a location within a blood vessel or other body lumen downstream of a treatment site (not shown)”, the filter element is distal of the treatment site therefore it is also distal of the thrombus).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the claims ‘853 to incorporate the teachings of Leeflang et al. and include repositioning or adjusting an anchor position of the neurovascular device distal of the thrombus. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for the position of the filter element to be adjusted within the vessel (PP [0071]).
Regarding claim 74, ‘853 fails to explicitly recite wherein anchoring the neurovascular device is carried out without blocking blood flow within the neurovasculature.
	Leeflang et al. teaches, in the same field of embolic protection (abstract), anchoring a vascular device (210 in Figs. 5A-C, PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel"), wherein anchoring the vascular device (210) is carried out without blocking blood flow within the vasculature (PP [0073]: "Any particulate released during the procedure may travel downstream and become captured within the cavity 230 defined by the filter element 216 in the everted configuration. The pore size of the openings 217 in the filter element 216 may be predetermined to capture only particulate that is large enough to create significant risks to the patient if the particulate were free to travel downstream beyond the filter element 216").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified ‘853 to incorporate the teachings of Leeflang et al. and include wherein anchoring the neurovascular device is carried out without blocking blood flow within the neurovasculature. One of ordinary skill in the art would have been motivated to perform this modification because Leeflang et al. teaches away from occlusion of the vessel (PP [0074]: “At one or more times during the procedure, it may be desirable to aspirate particulate captured within the filter element, e.g., to prevent the cavity 230 from filling and substantially occluding the vessel”).
Regarding claim 75, claims 24-25 and 19-21 of ‘853 anticipate most of the limitations, but ‘853 fails to explicitly recite wherein the anchored expandable basket provides a substantially fixed pre-positioned guide to the thrombus.
	Leeflang et al. teaches wherein the anchored expandable basket (216 in Fig. 5C, PP [0071]: "An intermediate portion 231 between the first and second portions 226, 228 may expand to substantially engage a wall of the vessel") provides a substantially fixed pre-positioned guide to the thrombus (PP [0074]: “An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216”, the cavity/basket marks where the thrombus is and therefore guides the aspiration catheter to the thrombus).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the claims of ‘853 to incorporate the teachings of Leeflang et al. to include wherein the anchored expandable basket provides a substantially fixed pre-positioned guide to the thrombus. One of ordinary skill in the art would have been motivated to perform this modification in order to prevent the thrombus or any particulates from traveling further downstream (PP [0073]).
Regarding claim 76, ‘853 fails to explicitly recite tracking an aspiration catheter over the outer delivery shaft of the neurovascular device.
	In the same field of embolic protection (abstract), Leeflang et al. teaches tracking an aspiration catheter (PP [0074]: “An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216”) over the outer delivery shaft (212 in Figs. 5A-C) of the neurovascular device (210).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the claims of ‘853 to incorporate the teachings of Leeflang et al. and include tracking an aspiration catheter over the outer delivery shaft of the neurovascular device. One of ordinary skill in the art would have been motivated to perform this modification in order to aspirate particulate captured within the filter element, thus preventing the cavity from filling and occluding the vessel (PP [0074]).
Regarding claim 77, the combination of claims 19-21 of ‘853 and the teachings of the Leeflang et al. reference (as discussed above for claims 76 and 71, which claim 77 depends from) anticipates the limitations of this claim.
Regarding claim 78, the combination of claim 26 of ‘853 and the teachings of the Leeflang et al. reference (as discussed above for claims 76 and 71, which claim 78 depends from) anticipates the limitations of this claim.
Regarding claim 86, ‘853 fails to explicitly recite exchanging a delivery catheter for an aspiration catheter over the extender wire.
	In the same field of embolic protection, Leeflang et al. teaches exchanging a delivery catheter for an aspiration catheter (Leeflang et al. PP [0069]: "The filter element 216 may be directed into a delivery apparatus, e.g., within a distal portion of a catheter or sheath (not shown)", PP [0074]: "An aspirating catheter or other device may be advanced from upstream within the vessel, and a distal end of the catheter may be directed into the cavity 230 and a vacuum created to remove the particulate captured within the filter element 216") over the inner core wire (214).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the ‘853 reference to incorporate the teachings of Leeflang et al. and include exchanging a delivery catheter for an aspiration catheter over the extender wire. One of ordinary skill in the art would have been motivated to perform this modification in order to aspirate particulate captured within the filter element, thus preventing the cavity from filling and occluding the vessel (PP [0074]).
Regarding claim 90, ‘853 fails to explicitly recite wherein the expandable basket comprises support ribs.
	In the same field of endeavor of embolic protection (abstract), Leeflang et al. teaches an expandable basket (216 in Figs. 5A-C) comprising support ribs (unmarked horizontal struts in Fig. 5A).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the claims of ‘853 to incorporate the teachings of Leeflang et al. and include wherein the expandable basket comprises support ribs. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filter elements that would have yielded predictable results because the device of Leeflang et al. is intended to filter embolic material in the same way as the device described in the ‘853 patent.
Regarding claim 91, ‘853 fails to explicitly recite wherein a portion of the expandable basket comprises multiple layers.
	In the same field of embolic filters (abstract), Greenhalgh et al. teaches an embolic filtering device (10 in Fig. 2A), wherein a portion of the embolic filtering device (10) comprises multiple layers (PP [0049]: “Mesh 14 can be of any shape and dimension suitable to deter the passage of embolic material between a venous blood pool and an arterial blood pool, and can include any number of layers”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the claims ‘853 to incorporate the teachings of Greenhalgh et al. and include wherein a portion of the expandable basket comprises multiple layers. One of ordinary skill in the art would have been motivated to perform this modification because utilizing layers in embolic filters is known in the art (PP [0061]: “For example, the embolic filter 14 can be made from felt, paper, scrim cloth, a melted material, a blown material, film (e.g., textured film, slit film), a single layer of material, multiple layers of material, individual filaments, individual yarns, individual threads, random fibrils, gels, swelling polymers, foams, textured threads (e.g., hairy, bulky, tangled bundles), coils (e.g., 3-dimensional coil shapes), or combinations thereof”, emphasis added) and including multiple layers along a portion of the expandable basket would have yielded predictable results, since the device of Greenhalgh et al. is also intended to trap and filter embolic debris (abstract).
Regarding claim 92, ‘853 as modified by Greenhalgh et al. further discloses wherein the multiple layers include an inner layer and an outer layer (PP [0061]: “The embolic filter 14 can be made from a non-woven material. For example, the embolic filter 14 can be made from felt, paper, scrim cloth, a melted material, a blown material, film (e.g., textured film, slit film), a single layer of material, multiple layers of material”, multiple layers of material will always comprise inner and outer layers since they would be stacked on top of one another).
Regarding claim 95, ‘853 fails to explicitly recite wherein the expandable basket is constructed from a radiopaque material.
	In the same field of embolic filters (abstract), Greenhalgh et al. teaches an embolic filtering device (10 in Fig. 2A), wherein the embolic filtering device (10) comprises a filter portion (14) and wherein the filter portion (14) is constructed from a radiopaque material (PP [0075]: “Any or all elements of the embolic filtering device and/or other devices or apparatuses described herein can be made from, for example… radiopaque materials… Examples of radiopaque materials are barium sulfate, zinc oxide, titanium, stainless steel, nickel-titanium alloys, tantalum and gold”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the claims of ‘853 to incorporate the teachings of Greenhalgh et al. and include wherein the expandable basket is constructed from a radiopaque material. One of ordinary skill in the art would have been motivated to perform this modification in order to provide more visual points of reference in the imagery of the device (PP [0042]: “any portion of device 10 can likewise be compromised of radiopaque materials to provide even more visual points of reference in the imagery of embolic filtering device 10”).
Allowable Subject Matter
Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of claim 93 filed on 5/23/2022 could either not be found or was not suggested in the prior art of record.
With respect to claim 93, the prior art does not disclose or render obvious at the effective filing date of the invention: the method of wherein the inner layer is configured to expand to a larger diameter relative to the outer layer when the expandable basket is moved to a partially expanded configuration between the collapsed configuration and expanded configuration, in combination with the other limitations of the independent claim.
	The closest prior art is Leeflang et al., which discloses each of the limitations described above in the rejection for claim 71, and Greenhalgh et al., which teaches the limitations of claims 91-92.
	However, both references fail to disclose wherein the inner layer is configured to expand to a larger diameter relative to the outer layer when the expandable basket is moved to a partially expanded configuration between the collapsed configuration and expanded configuration. Furthermore, the prior art of record does not suggest any motivation to modify these disclosure to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771            

/MELANIE R TYSON/Primary Examiner, Art Unit 3771